*588The Family Court properly determined that the father permanently neglected the subject child by failing to plan for her future (see Social Services Law § 384-b [7] [c]; Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]; Matter of Kendra D. [Amanda D.], 81 AD3d 644, 644-645 [2011]; Matter of Chyanne H., 62 AD3d 876, 877-878 [2009]). Contrary to the father’s contention, the presentment agency established by clear and convincing evidence that it made diligent efforts to encourage and strengthen the parental relationship (see Social Services Law § 384-b [7] [f]; Matter ofHadiyyah JM. [Fatima D.R.], 91 AD3d 874, 874-875 [2012]; Matter of Anthony R. [Juliann AJ, 90 AD3d 1055, 1056 [2011]). Under the circumstances of this case, including that the child was thriving in the home of her foster parents, with whom she had lived since December 2008, the court properly declined to issue a suspended judgment. Moreover, the court properly denied the father’s request for post-termination visitation between the child and him (see Matter of Hailey ZZ. [Ricky ZZJ, 19 NY3d 422 [2012]). Balkin, J.E, Hall, Lott and Cohen, JJ., concur.